Citation Nr: 1438031	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-23 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an eye disorder, to include as secondary to an acquired psychiatric disorder.

2.  Entitlement to service connection for headaches, to include as secondary to an acquired psychiatric disorder.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for anxiety. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from January 1986 to June 1992, including service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and June 2011 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Lincoln, Nebraska.  

The June 2011 decision denied a claim of service connection for PTSD.  The Board has re-characterized the PTSD issue into separate service connection issues to reflect the information in the record, which refers to two disabilities--PTSD and anxiety.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In March 2013, the Veteran was afforded a video conference hearing before the undersigned.  The hearing transcript is available through an electronic folder (efolder) within the Virtual VA paperless claims processing system.  The efolder also includes updated VA treatment records.  

The agency of original jurisdiction (AOJ) had an opportunity to review the updated VA treatment records in the March 2012 supplemental statements of the case (SSOCs).  The Board notes that the Veteran recently submitted 2014 VA treatment records.  He has not waived AOJ review of these records.  Nonetheless, review of the 2014 VA treatment records includes reports that are cumulative and redundant of previously available evidence.  

(The issues of service connection for headaches and an anxiety disorder are addressed in the remand that follows the decision below.)  


FINDINGS OF FACT

1.  Blepharitis or similar ocular disorder was neither aggravated nor incurred in active military service.  

2.  The Veteran does not have PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an eye disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013). 

2.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between an appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that all notification and development action needed to arrive at a decision has been accomplished.  Through August and September 2010 notice letters, the Veteran was notified of the information and evidence needed to substantiate his claims of service connection.  The letters advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include private medical evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  The RO further advised the Veteran on the types of evidence he could submit that would support his claims for service connection and encouraged him to submit any evidence in his possession.  He was notified about the information and assignment for a disability rating and effective date.  See Dingess, supra.  A remand for further notification of how to substantiate the claims on appeal is not necessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  The evidence includes service treatment records, VA outpatient treatment records, county incarceration records, and various statements from the Veteran.  

The Veteran was afforded an October 2010 VA eye examination and March 2011 VA psychiatric examination with February 2012 addendum.  The examination reports reflect review of the claims folder and pertinent clinical evaluation.  The examiners provided medical opinions that were responsive to the Veteran's reports, medical history, and current treatment.  The Board considers the examination reports adequate for adjudication purposes for the issues being decided on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board notes that the Veteran asserts that his ocular disability is secondary to his psychiatric symptoms to include diagnoses of PTSD and anxiety.  Medical opinions have been obtained as to whether these disorders are related to PTSD, but do not specifically address anxiety.  The secondary nexus questions are complex issues for which the Veteran is not competent to address.  The record contains no competent evidence indicating that any ocular disorder could be in any way related to anxiety.  The Veteran's mere assertion of a relationship is not sufficient to trigger VA's duty to obtain an additional medical nexus opinion on these issues.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a Veteran's conclusory statements regarding causation were not sufficient to necessitate a VA examination in the absence of medical evidence, and that medical examinations are not to be routinely and automatically provided to all Veterans in disability cases involving nexus issues).  

Accordingly, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In general, service connection requires:  medical evidence of a current disability; medical or, in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2012); Allen v. Brown, 7 Vet. App. 439 (1995). VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b).

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although the Veteran is competent in certain situations to identify a simple condition, he is not competent to provide evidence as to more complex medical questions, such as a psychiatric diagnosis or ophthalmologic nexus opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Eye

Service treatment records from December 1987 reflect that the Veteran had a rash around his eyes.  It occurred intermittently three times per week over the previous three weeks. Upon clinical examination, the examiner assessed bilateral conjunctivitis and gave the Veteran medication.  He returned to the clinic approximately two weeks later complaining about a rash around his eyes.  The examiner continued the conjunctivitis assessment and noted a red macular rash around the eyes without swelling or tenderness.  He diagnosed a rash with an unknown etiology.

The Veteran completed a June 1992 Report of Medical History for separation.  He denied having any eye trouble or skin diseases.  Contemporaneous clinical evaluation did not show any abnormality relative to his eyes, and his vision was normal.  

A November 1994 VA Gulf War examination report shows that ocular symptoms were denied.  None was found upon clinical examination.  

VA treatment records from separation until approximately 2009 reflect that the Veteran sought medical attention on an infrequent basis.  Notably, in December 2000 and January 2001, the Veteran sought medical attention for a skin rash.  However, the rash did not affect the eyes.  June 2004 VA primary care records show no complaints for any ocular symptoms or rashes.

December 2009 VA primary care records reflect that the Veteran had not sought medical treatment for many years.  He then complained about recurrent stye/infections affecting both eyes.  Over-the-counter treatment was ineffective.  The symptoms had been present for about six weeks.  It was noted that he had never experienced these symptoms before and could not recall a trigger.  Clinical examination showed the right eyelid to be swollen, nontender, and erythematous.  Pupils were within normal limits.  The examiner diagnosed recurrent hordeolum and placed an ophthalmology referral.  

February 2010 VA eye clinic records show that the Veteran complained about recurrent styes with one present on each upper eyelid for the past month.  He again reported that this was the first time he had had styes.  A complete ocular examination was performed.  Notably, slit lamp examination showed chalazion on the right lower eyelid and left upper eyelid.  The examiner diagnosed chalazion with left upper eyelid being greater than the right lower eyelid.  He offer to provide incision and drainage, but the Veteran deferred until a later date.  The chalazions were removed in March 2010.  

In September 2010, the Veteran reported having recurrent eye infections.  He had no idea as to what was causing the infections.

In October 2010, the Veteran had a VA ocular examination with review of the claims folder.  The examiner noted the recent stye treatment and reports of an intermittent ocular rash over many years.  Clinical examination showed lower lid chalazion and 1-2+ blepharitis for the right eye.  Left eye was remarkable for 1-2+ blepharitis.  The examiner diagnosed chalazion of the left upper and right lower eyelids.  The left upper eyelid chalazion had resolved from the March 2010 incision.  The right lower lid chalazion was still present without response to conservative treatment.  The examiner also diagnosed blepharitis.  He explained that it is an inflammation of the eyelids that may cause debris build up on the eye lashes.  It occurs when eye lash oil glands are blocked.  It can cause dry eyes and chalazions.   The examiner expressed a negative nexus opinion that any current eye infections were related to the in-service ocular rashes.  He explained that the Veteran had conjunctivitis in service and had ocular rashes for many years.  The rashes had an unknown etiology.  He recently had two chalazions of the eyelids.  He stated that the chalazions were not infectious and observed that eye infections had not occurred for many years.  He stated that the incidence of conjunctivitis in service would not additionally predispose the Veteran to eye infections compared to the average person.   

June 2011 VA primary care records show that the Veteran continued to have chalazions affecting both eyes.  

In August 2011, the Veteran had a VA vision clinic consultation; he complained about blurry vision and was given glasses.  The examiner commented that it was a normal examination other than pinguecula.  

At the March 2013 hearing, the Veteran reported that he did not have blepharitis until after service.  He thought it may be related to intrusive memories of service.  

The Veteran contends that service connection is warranted for blepharitis.  His reports of readily observable symptomatology and VA treatment records satisfy the element of current disability.  STRs document reports of conjunctivitis in service.  

The remaining issue is a nexus to service.  The Veteran is competent to detail his history of readily observable ocular symptoms, such as rashes, and information related to him by treating physicians.  See Layno, 6 Vet. App. at 469; see Jandreau, 492 F.3d at 1377.  However, the Board must determine the probative value of his reports for issues that he is competent to report about.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  

At separation, the Veteran denied any eye trouble or skin disease and contemporaneous clinical examination failed to reveal any such disorder.  November 1994 Gulf War examination did not reveal any ocular disorder or continuing rash.  VA primary care records from 1996 do not show any ocular complaints until 2009.  Review of the VA treatment records from 1996 to 2009 also indicate that while the Veteran had intermittent treatment, he remained able to seek medical attention when he believed it was needed.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (silence in medical records may be relevant evidence that symptoms were not present if the record would normally have recorded such symptoms).  Given the above record, the evidence weighs against finding a continuity of symptomatology for ocular rashes beginning in service.  Id.; Caluza, 7 Vet. App. at 510-511.

The Board considers the issue of whether any current ocular disorder is related to rashes or conjunctivitis shown in service many years ago to be a complex medical question.  The Veteran is not a medical professional and his assertions of a nexus are not considered competent medical evidence.  Layno, 6 Vet. App. at 469.  They have no probative value.  Id.; Jandreau, 492 F.3d at 1377.  

The competent medical evidence does not support a nexus to service.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  In this case, the October 2010 VA examiner expressed a negative opinion after interviewing the Veteran, conducting a clinical examination, and reviewing the pertinent medical history.  He gave a plausible explanation for why the Veteran's reported in-service rashes would not be related to his current chalazions.  He also stated that conjunctivitis would not cause additional ocular infections.  His report implies that there is no clinical relationship between conjunctivitis and increase in infectious rashes.  There is no competent evidence to contradict the VA examiner's conclusion or the reasonable inferences that can be made from his report.

The Veteran is not service connected for PTSD and service connection on a secondary theory of entitlement must fail.  There is no competent evidence suggesting any eye disorder is related to the currently diagnosed anxiety, which is a pending claim.  See also Waters, 601 F.3d at 1278-79.  Consequently service connection on a secondary basis is not for further consideration.  38 C.F.R. § 3.310.

In short, the record does not include persuasive evidence of a nexus to military service, but instead tends to demonstrate that there is no such nexus.  The preponderance of the evidence is therefore against the claim, 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990), and service connection for an eye disorder must be denied. 

PTSD

The Veteran contends that he has a current diagnosis of PTSD due to in-service stressors.  As detailed below, the preponderance of the evidence is against the claim.  

Specifically for PTSD claims, the record must include (1) medical evidence diagnosing PTSD in conformance with the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV) criteria; (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred. See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).

As relevant, a valid service connection claim must include competent evidence of a current disability, which in this case would be a PTSD diagnosis in conformance with the DSM-IV PTSD diagnostic criteria.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.304(f).  The requirements of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  

In this case, the Veteran served in Southwest Asia from September 1990 to March 1991.  His military occupational specialty (MOS) was in food services.  On his Report of Medical History Questionnaire, he denied having or ever having depression or excessive worry and nervous trouble.  He did not receive any psychiatric treatment in service.  

The Veteran had a November 1994 Gulf War Registry examination.  The examiner did not note depression, mood change, insomnia, or anxiety.  

An October 2008 County prison record reflects that the Veteran did not need a mental health referral.  A similar assessment was made in June 2010.  

In September 2010, the Veteran reported that he became more aware of his PTSD symptoms, but did not provide further detail.  

In March 2011, the Veteran stated that over the years his symptoms of sleep disturbances, depression, and irritability have worsened.  He identified his stressor as exposure to biological and chemical warfare agents.  He also noted domestic conflict.  

The Veteran was afforded a March 2011 VA PTSD examination with review of the claims folder.  The examiner recited the pertinent medical and social history.  Mental status examination was unremarkable, except for an anxious mood.  Currently, the Veteran complained about difficulty sleeping and nightmares with some nightmares relating to service and others relating to more current events.  He also noticed increased irritability.  The examiner declined to make a psychiatric diagnosis.  He explained that the Veteran could not identify a specific traumatic event for his nightmares.  He believed the DSM-IV criterion A of a traumatic event was missing.  

In December 2011, the Veteran had a VA mental health clinic (MHC) consultation.  He related symptoms of headaches and nightmares over the past 10 years.  He also reported depression, insomnia, and isolation.  He stated that he had been in combat for six months.  During that time, he witnessed casualties and bombings.  He also had to wear gas masks for several days in a row and take mediation in anticipation of chemical warfare.  He feared being attacked.  He cited the experiences as causing adjustment problems and increased irritability.  It led to him to commit domestic violence and the end of his only marriage.  Mental status examination was unremarkable.  PTSD was to be ruled out.  

The Veteran also had quantitative testing for PTSD in December 2011, which suggested a PTSD diagnosis.  However, the clinical report noted that the information was based upon the Veteran's self-reported history and was not sufficient by itself for diagnostic purposes.  A treatment plan reflects assessments of anxiety and sub-threshold PTSD.  

In January and February 2012, the Veteran began participating in PTSD group therapy.  A PTSD diagnosis was noted.  

In February 2012, the March 2011 VA examiner issued an addendum medical opinion.  He re-reviewed the claims folder and the updated VA treatment records.  He explained that he did not diagnose a psychiatric disorder because criterion A was not met for a DSM IV diagnosis of PTSD.  He noted that the treating clinician diagnosed sub-threshold PTSD, which is consistent with his prior finding that a PTSD criterion was missing.  The examiner commented that the group therapy notes presume a DSM IV criterion A stressor and were not indicative of an underlying PTSD diagnosis.  He further observed the most recent February 2012 individual session reflects a continuing sub-threshold PTSD diagnosis.   

At the March 2013 hearing, the Veteran stated that he started having marital trouble after he returned from Saudi Arabia.  He was currently participating in a PTSD class upon referral from his psychiatrist.  He stated that wearing the gas mask was his most stressful memory of service.  He had nightmares about it and awoke with headaches.  He stated that he was afraid of hostile enemy activity when he wore the gas mask.  

The Veteran submitted VA treatment records from January to April 2014 which reflect continued participation in PTSD group therapy.  

The Veteran seeks service connection for PTSD.  The threshold question is whether the Veteran currently has or has ever had the disability in question--PTSD.  See Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 323; 38 C.F.R. § 3.304(f).  The diagnosis of PTSD is a complex medical question.  The Veteran is not shown to be a mental healthcare professional.  The complex question of whether PTSD is present requires expertise in mental healthcare.  As the Veteran is not demonstrated to have such expertise, his reports are not competent and have no probative value to show a current PTSD diagnosis.  Jandreau, 492 F.3d at 1377.  

Competent medical evidence is required to establish a PTSD diagnosis.  Woehlaert, 21 Vet. App. 456; 38 C.F.R. § 3.304(f).  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a). 

The March 2011 VA examination report and February 2012 addendum include an opinion that the Veteran's symptoms do not warrant a PTSD diagnosis due to absence of a stressor.  The opinion was based upon a complete review of the record and given by a licensed clinical psychologist.  Consequently, the Board considers this opinion probative evidence showing that the Veteran does not have PTSD.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008) (supporting rationale is the primary consideration for determination probative of medical reports).

Notably, the December 2011 MHC PTSD quantitative assessment included an explicit disclaimer that the results should not be solely used for diagnostic purposes.  The treating clinician assigned a sub-threshold PTSD diagnosis, which as explained by the VA examiner indicates that the Veteran did not meet the complete criteria for a PTSD diagnosis.  Consequently, the March 2011 medical opinion contradicts any inference that the sub-threshold diagnosis is equivalent to or sufficient to show a current diagnosis.  The Board does not consider the December 2011 assessment probative to show a PTSD diagnosis.  Id.

The competent evidence in support of a PTSD diagnosis consists of the VA group therapy records.  The PTSD label was used in reference to group therapy participation.  The medical professional assigning the diagnosis did not account for the Veteran's current symptoms and medical history.  Id.  Without a detailed analysis in reference to the Veteran's specific symptoms and history, the group therapy records are not probative to show a current PTSD diagnosis in light of the detailed assessments made by the VA examiner above.  See id.

In summary, the Board finds the probative competent medical evidence to weigh against a PTSD diagnosis.  A current disability is not demonstrated.  Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 323; 38 C.F.R. § 3.304(f).  The preponderance of the evidence is against the Veteran's claim, and the benefit-of-the-doubt doctrine is therefore not helpful to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990). 

The Board notes that an alternative anxiety diagnosis was raised in December 2011 clinical records and additional development is necessary for this issue as addressed in the remand section below.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


ORDER

Service connection for an eye disorder is denied.

Service connection for PTSD is denied.


REMAND

The February 2012 VA headache examination was limited to whether headaches are related to PTSD.  Service treatment records do not reflect treatment for headaches and show that the Veteran affirmatively denied them at separation.  However, the November 1994 VA Gulf War examination report include complaints about headaches.  Headaches may also considered a symptom of an undiagnosed illness for veterans with qualifying service in Southwest Asia.  Given the 1994 report and the Veteran's qualifying service in Southwest Asia for consideration of an undiagnosed illness, an additional medical opinion is needed to fulfill VA's duty to assist.

The Board observes that the Veteran intermittently sought medical attention from 1994 to 2009.  During this period, he did not complain about headaches and review of system reports by treating clinicians were negative for headaches.  See December 2009 VA treatment records.  Only in August 2010 does the Veteran begin to assert that he has headaches.  

A medical opinion is also needed for the issue of service connection for anxiety.  December 2011 VA treatment records reflect an assessment of anxiety based upon the Veteran's reports of stressful experiences in service.  The February 2012 VA psychiatric addendum medical opinion was limited to the PTSD diagnosis, so an additional opinion is needed to fulfill VA's duty to assist with respect to the anxiety claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA mental health clinic records after February 2012.  The Veteran should also be asked to identify all locations where he has sought treatment or evaluation for headaches or anxiety, and records from each identified source should be sought (with consent from the Veteran where necessary).

2.  After associating all available records with the claims folder, contact the February 2012 VA headache examiner for an addendum medical opinion.  If she is unavailable, contact a suitably qualified examiner.  The claims folder (both paper and electronic versions) must be made available and reviewed by the examiner.  

The examiner should be asked to provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that any current disability manifested by headaches is related to the Veteran's active service or represents an undiagnosed illness related to service in Southwest Asia.  It should be specifically noted whether there are any objective indications of a chronic disability such as clinically objective signs or any non-medical indicators of a disability manifested by headaches that are capable of independent verification.  

A detailed rationale must accompany the opinion.  If the examiner rejects any pertinent lay report, he or she must so state and explain why.  An absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.

If the reviewer cannot state an opinion without resort to speculation, he or she should so state and identify any outstanding information that would facilitate a non-speculative opinion.  The agency of original jurisdiction (AOJ) should undertake any additional development suggested by the reviewer.  

(If the examiner determines that an additional clinical examination is needed, this must be scheduled).  

3.  After associating all available records with the claims folder, contact the February 2012 VA mental health examiner, or if he is unavailable, a suitably qualified examiner for an additional medical opinion for the diagnosed anxiety.  The claims folder (both paper and electronic versions) must be made available and reviewed by the examiner.  

The examiner must provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that anxiety or any other diagnosed psychiatric disorder is related to the Veteran's experiences in Southwest Asia. 

A detailed rationale must accompany the opinion.  If the examiner rejects any pertinent lay report, he or she must so state and explain why.  An absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.

If the reviewer cannot state an opinion without resort to speculation, he or she should so state and identify any outstanding information that would facilitate a non-speculative opinion.  The AOJ should undertake any additional development suggested by the reviewer.  

(If the examiner indicates that an additional clinical examination is necessary, this should be scheduled).  

4. The AOJ must ensure that all development complies with this remand and take any necessary remedial action.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

Department of Veterans Affairs


